Per Curiam: In each of these cases the information was to test the title of the several appellants to the office of inspector of police, charging that in each case the examination held to fill vacancies in those offices was an original examination, “public, competitive and free to all citizens of the United States,” and not a promotional examination, as required by the statute and rules of the civil service examination. Each of the three defendants filed two pleas, substantially, if not literally, the same as the first and second pleas in the Ptacek case, (ante, p. 125,) there being no claim by either of them that there were not employees in the next lower grade competent and willing to take a promotional examination. For the reasons stated in the Ptacek case the judgment of the Appellate Court will be affirmed in each of said cases. Judgment affirmed.